DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Claims 1-7 in the reply filed on December 10, 2021 is acknowledged.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:


confirmed by the respective customer before the benefits are applied to the transactions; and 

receive a respective user ID and a request for code information from an information processing device via the communication interface; 
acquire the necessity information associated with the respective user ID from the memory; 
issue the code information in response to receiving the request for the code information; and 
transmit the code information and the necessity information to the information processing device via the communication interface, the code information and the necessity information usable during a transaction. 
Claim 1 is directed to a series of steps for transmitting information usable during a transaction, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a server, communication interface, memory, and processing circuit does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the server, communication interface, memory, and processing circuit are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, a server that includes a communication interface, a memory, and processing circuit configured to receive and transmit information, do not add significantly 
Dependent Claims 2-3 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-3 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.



Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 4 recites the following abstract concepts that are found to include “abstract idea”:



transmit a user ID and a request for code information to a server via the communication interface; 
receive the code information from the server via the communication interface; and 

 
Claim 4 is directed to a series of steps for displaying a code symbol for use in a transaction, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a communication interface, display, and processing circuit does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the communication interface, display, and processing circuit are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis


Dependent Claims 5-7 depend from rejected Claim 4 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 5-7 are rejected for the same reasons as stated in the rejection of Claim 4 from which they depend.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2020/0027112 “Sogawa”, in view of US Pat Pub No 2015/0379552 “Kent”.

As per Claim 1, Sogawa discloses a settlement system comprising: 
a server (Sogawa: [0178], communication unit of the server transmits data) including: 
a communication interface (Sogawa: [0178], communication unit of the server transmits data); 
a memory configured to store a plurality of user IDs and necessity information associated with each of the plurality of user IDs, each of the plurality of user IDs is associated with a respective customer (Sogawa: [0084] user management db that stores user identifiers and codes associated with coupons and one time codes of the coupons); and 
a processing circuit (Sogawa: [0175], the terminal (information processing device) performs extraction processing) configured to: 
receive a respective user ID and a request for code information from an information processing device via the communication interface (Sogawa: [0120]: transmits a message for requesting the server to issue a one-time code for performing payment by applying a coupon. The message includes the user ID of the user who makes payment and a coupon ID of the coupon selected by the user in the processing procedure); 
acquire the necessity information associated with the respective user ID from the memory (Sogawa: [0176], coupon managing unit of the terminal transmits a message for requesting information of a coupon (code information) to the server in order to update the coupon management DB of the terminal. The message includes a user ID); 
issue the code information in response to receiving the request for the code information (Sogawa: [0176], coupon managing unit of the terminal transmits a message for requesting information of a coupon (code information) to the server in order to update the coupon management DB of the terminal. The message includes a user ID); and 
transmit the code information and the necessity information to the information processing device via the communication interface, the code information and the necessity information usable during a transaction (Sogawa: [0139], coupon ID embedded in a one-time code (code information), and [0184], displays a two-dimensional code for performing payment by applying the selected coupon (necessity information)).  

Sogawa fails to disclose a settlement system comprising: 
the necessity information indicating whether the respective customer has chosen to require that use of benefits during transactions be confirmed by the respective customer before the benefits are applied to the transactions.

Kent teaches a settlement system comprising: 
the necessity information indicating whether the respective customer has chosen to require that use of benefits during transactions be confirmed by the respective customer before the benefits are applied to the transactions (Kent: [0160]-[0161], in a sub menu of the checkout option, mobile software of the present invention gives users options to display matching coupon (benefit) information from the coupon server database).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sogawa to include choosing to require that use of benefits during transactions be confirmed by the customer before the benefits are applied as taught by Kent, with the settlement system as taught by Sogawa with the motivation 

As per Claim 2, Sogawa discloses a settlement system, wherein the processing circuit of the server is configured to: 
generate a code symbol including the code information, the necessity information (Sogawa: [0184]), and 
the respective user ID; and transmit the code symbol to the information processing device for use in the transaction (Sogawa: [0139]).  

As per Claim 3, Sogawa discloses a settlement system, further comprising the information processing device, wherein the information processing device is a mobile terminal, and wherein the mobile terminal is configured generate a code symbol for use in the transaction based on the respective (Sogawa: [0050] and [0184]).  

As per Claim 4, Sogawa discloses an information processing device comprising: 
a communication interface (Sogawa: [0178], communication unit of the server transmits data); 
a display (Sogawa: [0182] display control unit of the terminal displays); and 
a processing circuit (Sogawa: [0175], the terminal (information processing device) performs extraction processing) configured to: 
transmit a user ID and a request for code information to a server via the communication interface (Sogawa: [0176], coupon managing unit of the terminal  in order to update the coupon management DB of the terminal. The message includes a user ID); 
receive the code information from the server via the communication interface (Sogawa: [0177]-[0178], the communication unit of the server transmits data included in the retrieved records in the coupon management DB to the terminal (information processing device)); and 
cause the display to display a code symbol (Sogawa: [0184], displays a two-dimensional code for performing payment by applying the selected coupon (necessity information)) indicating the user ID, the code information, and necessity information, (Sogawa: [0139], coupon ID embedded in a one-time code (code information). 

Sogawa fails to disclose an information processing device comprising:
the necessity information indicating whether a customer associated with the user ID has chosen to require that use of a benefit during a transaction be confirmed by the customer before the benefit is applied to the transaction.  

Kent teaches an information processing device comprising:
the necessity information indicating whether a customer associated with the user ID has chosen to require that use of a benefit during a transaction be confirmed by the customer before the benefit is applied to the transaction (Kent: [0160]-[0161], in a sub menu of the checkout option, mobile software of the present 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sogawa to include choosing to require that use of benefits during transactions be confirmed by the customer before the benefits are applied as taught by Kent, with the settlement system as taught by Sogawa with the motivation of allow user's quick and reliable access to online coupon with minimal cost to the supplier and/or vendor (Kent: [0025], lines 7-8).

As per Claim 5, Sogawa discloses an information processing device, wherein the processing circuit is configured to receive the necessity information from the server via the communication interface (Sogawa: [0085]).  

As per Claim 6, Sogawa discloses an information processing device, further comprising a memory configured to store the necessity information, wherein the processing circuit is configured to acquire the necessity information from the memory (Sogawa: [0083]-[0085]).  

As per Claim 7, Sogawa discloses an information processing device, wherein the information processing device is a mobile terminal (Sogawa: [0050]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REVA R MOORE/Examiner, Art Unit 3687                           

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687